Conviction was had in this case for violating the local option law.
When the case was called for trial appellant made a motion to continue the case on account of the absence of his attorney. That the absent attorney telegraphed from Fort Worth to another firm of attorneys at Georgetown that he was very sick, requesting them to take charge of his cases in court, stating that he would be home on the night of June 1, and that said attorneys believing the *Page 245 
absent attorney would be at home on the night of June 1 had not had sufficient opportunity to make preparations to try the cause, and that they were expecting said attorney home in time to try the case and, therefore, appellant did not attempt to employ other counsel. The attorney not having arrived, the case was represented by Wilcox  Graves, the firm of lawyers to whom the telegram had been sent. There was a contest over the matter, among other things, it was stated that the absent attorney had sent no message since the one referred to and that there was no prospect of his return during the then pending term of court. The court overruled the application and placed appellant on trial. Exception was reserved. The bill is qualified in this wise by the court: This cause was called for trial on June 1, 1908, and was postponed for call till June 2. Upon motion made by Wilcox 
Graves, for reasons stated in the motion, at which time defendant was informed that this cause would be called for trial when reached regularly on docket, said cause was not again called for trial till June 3, when defendant appeared represented by attorneys Wilcox  Graves and J.F. Taulbee.
The case was tried on June 3, resulting in a conviction. We are of opinion that as the matter is presented there is no such error shown as requires a reversal of the judgment. It is not shown how appellant was hurt or could have been injured otherwise than by the mere statement of the absence of the attorney. During the two days after sending the telegram preparation could have been made to secure evidence or get in readiness for the trial, and the record fails to show and the application does not disclose in what manner he was injured or may have been injured by reason of the absence of the mentioned attorney. It is not shown that there was any testimony or witnesses that was not secured upon the trial which could have been secured by the presence of the absent attorney. Nor is it in any way claimed that appellant was injured, and, so far as the record is concerned, he seems to have been well defended.
The motion to quash the information is not well taken. In regard to the bad spelling alleged, it is held that such spelling does not vitiate an information.
Finding no error in the record, the judgment is ordered to be affirmed.
Affirmed.
                          ON REHEARING.                          May 19, 1909.